FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAJWINDER SINGH,                                 No. 13-71876

               Petitioner,                       Agency No. A099-857-409

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Rajwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen, Toufighi v. Mukasey,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely because the motion was filed over two years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present material evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limitation for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Toufighi, 538 F.3d at 996-97 (underlying adverse credibility determination

rendered evidence of changed circumstances immaterial). We reject Singh’s

contentions that the BIA failed to fully consider his arguments and evidence. See

Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-71876